The petition of the state of Connecticut for certification for appeal from the Appellate Court, 49 Conn. App. 33 (AC 16958), is granted, limited to the following issue:
“Did the Appellate Court properly conclude, under the circumstances of this case, that when an arbitration award is vacated for lack of mutuality, finality and definiteness, under General Statutes § 52-418 (a) (4), the matter may be referred back to the original arbitrator for the rendering of a definite award, without the necessity of additional evidence, rather than being referred to a new arbitrator for a new hearing?”